DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/27/2022.
Applicant's election with traverse of Group I in the reply filed on 05/27/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive because, as stated in the restriction filed 03/28/2022, the product as claimed may be used in a materially different process. Examiner understand and appreciates the arguments of Applicant with regards to the likelihood of overlap of search. However, due to the fact that the product may be used in a materially different process, search would still require employing different search strategies or search queries, which established a serious burden upon Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Specification
2)	The disclosure is objected to because of the following informalities:
Page 13, line 8, “lumen117” should read “lumen 117” for correctness
Appropriate correction is required.
Claim Objections
3)	Claim 1 is objected to because of the following informalities:  
Claim 1, line 11, “lumen;” should read “lumen; and” for grammatical correctness
Claim 14, line 3, “the lumen” should read “the inner lumen” for clarity and continuity 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “further comprising an inflation inlet in fluidic communication with the luer lumen with the inflation lumen” in lines 1-2. However, it is unclear what “with the luer lumen with the inflation lumen” is meant to communicate with regards to the relationship between each individual lumen, or each lumen and the inflation inlet respectively. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “with the luer lumen with the inflation lumen” as “with the luer lumen and with the inflation lumen”.
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (U.S. PGPUB 20130253417), hereinafter Dinh, in view of Lafontaine et al. (U.S. Patent No. 5647847), hereinafter Lafontaine.
Regarding claim 1, Dinh teaches a system for preparing a balloon guide catheter, the system comprising:
a catheter (Fig. 1; 100), comprising:
	a substantially tubular inner core (Fig. 2A; 202, 216) having an inner hollow lumen (Fig. 3A; 304); and
	an elongated tubular member (Fig. 2A; 204, 208, 210) and comprising an inflation sleeve (Fig. 2A; 204) having an inflation lumen (Fig. 3A; 302) extending therethrough, the elongated tubular member and the inflation sleeve extending a majority of the length of the tubular inner core [Paragraph 0072];
	a proximal luer (Fig. 1; 114) comprising:
		a proximal end (end away from Fig. 1; 116) and a distal end (end closer to Fig. 1; 116);
		an internal luer lumen [Paragraph 0032]; and
	a balloon (Fig. 6B; 118) in fluid communication with the inflation lumen of the inflation sleeve [Paragraph 0061]
While it could reasonably be assumed that port Fig. 1; 132 of Dinh would be an inflation port in fluidic communication with the luer lumen (as port 130 is connected to Fig. 3A; 304), and the balloon will need to be inflated via 204/302 using a port of some manner, Dinh does not explicitly teach wherein the proximal luer comprises an inflation port in fluidic communication with the luer lumen; a mandrel hub having a proximal port, the mandrel hub in fluidic communication with the inflation sleeve, or the mandrel occupying the full volume of the inflation lumen.
Lafontaine teaches a system for preparing a balloon guide catheter, the system comprising:
a catheter (as shown in Fig. 2), comprising:
	a proximal luer (Fig. 2; 41) comprising:
		a proximal end (end where 26 is inserted) and a distal end (end which connects to balloon 29);
		an internal luer lumen (Fig. 1; 31);
		an inflation port (entrance to Fig. 1; 31) in fluidic communication with the luer lumen; and
		a mandrel hub (hub where 26 is inserted) having a proximal port, the mandrel hub in fluidic communication with the luer lumen [Col. 6, lines 35-39];
	a mandrel (Fig. 2; 26, 30, 33) removably disposed within the mandrel hub and an inflation sleeve (Fig. 2; 25), the mandrel occupying the full volume of the inflation lumen (in order to create inflation/deflation of a balloon [Col. 10, lines 20-54]) (Examiner interprets the size of the mandrel to occupy the full volume of the inflation lumen, as otherwise the lumen would not allow for inflation/deflation of the balloon. Additionally, Applicant does not define the meaning of “full volume”); and
	a balloon (Fig. 2; 29) in fluid communication with the inflation sleeve (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dinh to explicitly teach wherein the proximal luer an inflation port in fluidic communication with the luer lumen (as taught by Lafontaine), as doing so would allow for inflation and deflation of the balloon as needed. It also would have been obvious to include a mandrel hub having a proximal port, the mandrel hub in fluidic communication with the inflation sleeve, wherein the mandrel occupies the full volume of the inflation lumen, as further taught by Lafontaine. Doing so would have allowed for one-handed inflation and deflation of a balloon during medical procedures [Col. 3, lines 38-40].
Regarding claim 2, Dinh in view of Lafontaine teaches the system of claim 1, further comprising an inflation inlet (the connection point between the luer lumen and the inflation lumen, as shown in Fig. 2 of Lafontaine) in fluidic communication with the luer lumen and with the inflation lumen.
Regarding claim 3, Dinh in view of Lafontaine teaches the system of claim 1, wherein the inflation lumen is smaller than the inner hollow lumen (as shown in Dinh Fig. 3A).
Regarding claim 4, Dinh in view of Lafontaine teaches the system of claim 1, wherein the inflation sleeve comprises a substantially crescent-shape cross-section (as shown in Dinh Fig. 3A).
Regarding claim 5, Dinh in view of Lafontaine teaches the system of claim 1, wherein the mandrel further comprises a tab (Fig. 2; 33) extending proximally from the proximal port of the mandrel hub external to the luer.
Regarding claim 7, Dinh in view of Lafontaine teaches the system of claim 1, wherein the balloon is affixed to a distal portion of the tubular inner core (as shown in Fig. 6B) (Examiner interprets the balloon to be “affixed” via intermediate structures, as the tubular inner core is affixed to 212 and 216, to which the balloon is affixed).
Regarding claim 8, Dinh in view of Lafontaine teaches the system of claim 1, wherein the elongated tubular member is configured to be at least partially eccentric to the tubular inner core (as shown in Fig. 2A).
9)	Claims 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dinh, in view of Lafontaine, further in view of Dillon et al. (U.S. PGPUB 20110118546), hereinafter Dillon.
Regarding claim 6, Dinh in view of Lafontaine teaches the system of claim 2. However, Dinh in view of Lafontaine fails to teach wherein the proximal port of the mandrel hub comprises an air seal preventing air ingress to the inflation lumen.
Dillon teaches a system for preparing a balloon guide catheter (as shown in Fig. 4A), the system comprising:
a catheter (Fig. 4A; 400), comprising:
	an inflation lumen (Fig. 4C; 424);
	a proximal luer (Fig. 4A; 410) comprising:
		an internal luer lumen (Fig. 4A; 408);
		an inflation port (Fig. 1A; 412) in fluidic communication with the luer lumen; and
a mandrel hub (Fig. 4A; 406, 427) having a proximal port (where 433 is inserted), the mandrel hub in fluid communication with the luer lumen (via a juncture in the proximal luer as shown in Fig. 4A); 
a mandrel (Fig. 4A; 433); and
a balloon (Fig. 4A),
	wherein the proximal port of the mandrel hub comprises an air seal (Fig. 4A; 427) preventing air ingress to the inflation lumen [Paragraph 0034].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel hub of Dinh in view of Lafontaine to comprise an air seal preventing air ingress to the inflation lumen, as taught by Dillon. Doing so would increase the sterility of the device, and ensure that only the appropriate volume is being pushed to the balloon.
	Regarding claim 9, Dinh teaches a system for preparing a balloon guide catheter, the system comprising:
	a catheter (Fig. 1; 100), comprising:
		an elongated tubular member (Fig. 2A; 204, 208, 210) comprising:
			a proximal end (end closer to 116, according to Fig. 1);
			a distal end (end closer to 128, according to Fig. 1);
			an outer surface (Fig. 2A; 208); and
		a first inner surface (Fig. 2A; 202) defining an inner hollow lumen (Fig. 3A; 304), the inner hollow lumen at least partially eccentric to the elongated tubular member (as shown in Fig. 2A)
		a second inner surface (Fig. 2A; 204) defining an inflation lumen (Fig. 3A; 302) extending therethrough;
		a proximal luer (Fig. 1; 114) comprising:
			an inner lumen [Paragraph 0032]; and
		a seamless balloon (Fig. 6B; 118) in fluid communication with the inflation lumen [Paragraph 0061].
While it could reasonably be assumed that port Fig. 1; 132 of Dinh would be an inflation port sized to receive fluid injection (as port 130 is connected to Fig. 3A; 304), and the balloon will need to be inflated via 204/302 using a port of some manner, Dinh does not explicitly teach wherein the proximal luer comprises an inflation port in fluidic communication with the luer lumen; a mandrel hub sized to receive a mandrel, and an air seal disposed in the mandrel hub preventing air ingress to the inflation lumen of the elongated tubular member, or a mandrel removably disposed within the mandrel hub.
 	Lafontaine teaches a system for preparing a balloon guide catheter, the system comprising:
	a catheter (as shown in Fig. 2) comprising:
		a proximal luer (Fig. 2; 41) comprising:
			an inner lumen (Fig. 1; 31);
			an inflation port (entrance to Fig. 1; 31) sized to receive fluid injection;
			a mandrel hub (hub where 26 is inserted) sized to receive a mandrel (as shown Fig. 2); 
		a mandrel (Fig. 2; 26, 30, 33); and
		a balloon (Fig. 2; 29) in fluidic communication with the inflation lumen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dinh to explicitly teach wherein the proximal luer an inflation port sized to receive fluid injection (as taught by Lafontaine), as doing so would allow for inflation and deflation of the balloon as needed. It also would have been obvious to include a mandrel hub sized to receive a mandrel, as further taught by Lafontaine. Doing so would have allowed for one-handed inflation and deflation of a balloon during medical procedures [Col. 3, lines 38-40].
	Dinh in view of Lafontaine still fails to teach wherein the proximal luer comprises an air seal disposed in the mandrel hub preventing air ingress to the inflation lumen of the elongated tubular member.
Dillon teaches a system for preparing a balloon guide catheter (as shown in Fig. 4A), the system comprising:
a catheter (Fig. 4A; 400), comprising:
	an inflation lumen (Fig. 4C; 424);
	a proximal luer (Fig. 4A; 410) comprising:
		an inner lumen (Fig. 4A; 408);
		an inflation port (Fig. 1A; 412) sized to receive fluid injection; 
a mandrel hub (Fig. 4A; 406, 427) sized to receive a mandrel; and 
an air seal (Fig. 4A; 427) in the mandrel hub preventing air ingress to the inflation lumen;
a mandrel (Fig. 4A; 433); and
a balloon (Fig. 4A),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel hub of Dinh in view of Lafontaine to comprise an air seal preventing air ingress to the inflation lumen, as taught by Dillon. Doing so would increase the sterility of the device, and ensure that only the appropriate volume is being pushed to the balloon.
Regarding claim 10, Dinh in view of Lafontaine in view of Dillon teaches the system of claim 9, wherein the seamless balloon is affixed to a distal portion of the tubular inner core (as shown in Fig. 6B) (Examiner interprets the balloon to be “affixed” via intermediate structures, as the tubular inner core is affixed to 212 and 216, to which the balloon is affixed).
	Regarding claim 11, Dinh in view of Lafontaine in view of Dillon teaches the system of claim 9. Lafontaine further teaches wherein the mandrel is shaped to occlude a full cross-section of the inflation lumen (in order to create inflation/deflation of a balloon [Col. 10, lines 20-54]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Dinh in view of Lafontaine in view of Dillon to occlude a full cross-section of the inflation lumen, as taught by Lafontaine, in order to create the vacuum necessary to inflate/deflate the seamless balloon [Col. 10, lines 20-54].
 Regarding claim 12, Dinh in view of Lafontaine in view of Dillon teaches the system of claim 9, wherein the inflation lumen is smaller than the inner hollow lumen (as shown in Dinh Fig. 3A).
Regarding claim 13, Dinh in view of Lafontaine in view of Dillon teaches the system of claim 9, wherein the inflation lumen comprises a substantially crescent-shape cross-section (as shown in Dinh Fig. 3A).
Regarding claim 14, Dinh in view of Lafontaine in view of Dillon teaches the system of claim 9, further comprising an inlet (the connection point between the luer lumen and the inflation lumen, as shown in Fig. 2 of Lafontaine) approximate a proximal end of the elongated tubular member (if considering the location of the luer in Dinh, an inlet which would be comprised of a connection point between two lumens within the luer, would exist at a proximal end of the elongated tubular member, as that is where the luer is attached to the elongated tubular member) providing a fluidic passageway between the inflation lumen and the inner lumen of the proximal luer (as shown in Fig. 2 of Lafontaine).
	Regarding claim 15, Dinh in view of Lafontaine, in view of Dillon teaches the system of claim 14. Lafontaine further teaches wherein the mandrel is sized to occupy the full volume of the inflation lumen (in order to create inflation/deflation of a balloon [Col. 10, lines 20-54]) (Examiner interprets the size of the mandrel to occupy the full volume of the inflation lumen, as otherwise the lumen would not allow for inflation/deflation of the balloon. Additionally, Applicant does not define the meaning of “full volume”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Dinh in view of Lafontaine in view of Dillon to be sized to occupy the full volume of the inflation lumen, as taught by Lafontaine, in order to create the vacuum necessary to inflate/deflate the seamless balloon [Col. 10, lines 20-54].
Conclusion
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783